In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-21-00009-CV
                                    ________________________


    RAILROAD COMMISSION OF TEXAS, CHAIRMAN WAYNE CHRISTIAN, AND
     COMMISSIONERS CHRISTI CRADDICK AND RYAN SITTON, APPELLANTS

                                                     V.

 PUBLIC CITIZEN, INC., HUGH FITZSIMONS, AND MOLLY K. ROOKE, APPELLEES



                             On Appeal from the 53rd District Court
                                      Travis County, Texas
                Trial Court No. D-1-GN-20-003795; Honorable Jan Soifer, Presiding


                                             January 12, 2021

                 ORDER ON MOTION FOR TEMPORARY ORDERS
                              Before PIRTLE, PARKER, and DOSS, JJ.


        Pending before this court is a Motion for Temporary Orders to Maintain Temporary

Injunction Pending Interlocutory Appeal filed by Appellees, Public Citizen, Inc., Hugh

Fitzsimons, and Molly K. Rooke (hereafter “Public Citizen”). 1 The motion is opposed by


        1 Originally appealed to the Third Court of Appeals, sitting in Austin, this interlocutory appeal was
transferred to this court by the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T
CODE ANN. § 73.001 (West 2013). Should a conflict exist between precedent of the Third Court of Appeals
and this court on any relevant issue, this appeal will be decided in accordance with the precedent of the
transferor court. TEX. R. APP. P. 41.3.
Appellants, the Railroad Commission of Texas (“RRC”), Chairman Wayne Christian, and

Commissioners Christi Craddick and Ryan Sitton. We grant the motion.


      On May 5, 2020, the RRC issued three emergency orders, promulgated to address

the COVID 19 pandemic, suspending certain rules of the oil and gas industry.

Specifically, the RRC granted temporary exceptions related to wells that were in

production, newly created alternative underground storage, authorized pits, and fees and

surcharges.    Public Citizen, Inc. is a nonprofit, nonpartisan consumer advocacy

organization. Fitzsimons and Rooke are landowners and ranchers concerned about

threats to their respective lands that might result from the RRC’s temporary exceptions.


      Public Citizen challenged those temporary exception orders as being issued

without proper notice as required by the Texas Open Meetings Act. It also alleged the

emergency temporary exception orders did not comply with the Administrative Procedure

Act and violated the Texas Constitution.


      On August 26, 2020, a virtual hearing was held via Zoom on Public Citizen’s

request for mandamus relief, for a temporary injunction, and on a plea to the jurisdiction

filed by the RRC, Christian, Craddick, and Sitton. After hearing testimony, the trial court

reviewed the evidence and, on December 8, 2020, issued a Temporary Injunction

granting Public Citizen’s request only on the claims based on the Texas Open Meetings

Act. The court recited that the RRC’s open meeting notice for the May 5, 2020 meeting

was insufficient to comply with section 551.041 of the Act. TEX. GOV’T CODE ANN. §

551.001-.146 (West 2017 & Supp. 2020). The injunction also enjoins the RRC, Christian,

Craddick, and Sitton from enforcing the three emergency orders adopted at that meeting.

The same claims are set for trial on the merits on May 10, 2021.

                                            2
      Public Citizen now requests a temporary order from this court to maintain the

status quo of the RRC rules before adoption of the three emergency orders of May 5,

2020. Rule 29.3 of the Texas Rules of Appellate Procedure allows an appellate court to

“make any temporary orders necessary to preserve the parties’ rights until disposition of

the appeal[.]” TEX. R. APP. P. 29.3; In re Geomet Recycling LLC, 578 S.W.3d 82, 90 (Tex.

2019). Courts often exercise discretion under Rule 29.3 to protect the status quo and the

appellate jurisdiction of the court. State v. El Paso Cty., No. 08-20-00226-CV, 2020 Tex.

App. LEXIS 8822, at *2 (Tex. App.—El Paso Nov. 12, 2020, order).


      In accordance with that authority, to preserve the status quo, we order that the trial

court’s December 8, 2020 Temporary Injunction be maintained pending disposition of this

interlocutory appeal.     Furthermore, we order that the RRC rules affected by the

emergency temporary orders of May 5, 2020 be likewise preserved and maintained during

the pendency of this interlocutory appeal.


      It is so ordered.


                                                        Per Curiam




                                             3